Citation Nr: 0637810	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a liver disorder, claimed as secondary to hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from June 1983 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2005.  A transcript of the veteran's hearing 
has been associated with the record.  


FINDINGS OF FACT

1.  The RO denied service connection for  liver condition in 
May 1999.  The veteran did not appeal.

2.  The evidence received since the RO's May 1999 rating 
decision is relevant and probative of the issue at hand.  

3.  A liver condition is not shown to have been caused or 
aggravated by the veteran's service-connected reactive 
hypoglycemia.


CONCLUSIONS OF LAW

1.  The May 1999 RO decision denying service connection for a 
liver condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
liver condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  A liver condition is not proximately due to or the result 
of service-connected reactive hypoglycemia.  38 C.F.R. § 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's request to reopen was 
received in December 2002, after the enactment of the VCAA.  
A letter dated in January 2003, prior to the initial 
adjudication of the veteran's claim, explained the evidence 
necessary to support a claim for service connection and 
described the meaning of new and material evidence.  It 
requested that the veteran identify any evidence that he 
thought would support his claim.

At the veteran's March 2005 hearing, the undersigned 
explained that there must be evidence of a relationship 
between the veteran's service-connected disability and the 
claimed liver condition.

A March 2006 letter described the evidence that had been 
received.  It explained that VA was responsible for obtaining 
certain types of evidence and that reasonable efforts would 
be made to obtain other types of evidence.    

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran submitted a claim of entitlement to service 
connection for a liver condition in March 1999, indicating 
his belief that his hypoglycemia was related to his liver 
condition.  In May 1999, the RO denied the veteran's claim, 
noting that there was no evidence of a relationship between 
the claimed liver condition and the veteran's service-
connected reactive hypoglycemia.  The RO also indicated that 
although the veteran had an abnormal liver biopsy, there was 
no evidence of a chronic disability of the liver.

The pertinent evidence of record at the time of the May 1999 
rating decision included VA records indicating that the 
veteran underwent a liver biopsy in August 1996.  The 
discharge summary notes that the veteran had a history of 
chronic aminotransferase elevation over the previous two 
years.  

A December 1996 pathology report indicates focal hepatitis, 
steatosis, and early cirrhosis.  The interpreting physician 
indicated that the changes were compatible with alcoholic 
type hepatitis and early cirrhosis.  

The evidence received after the May 1999 rating decision 
includes records from the National Institutes of Health, 
which show a diagnosis of non-alcoholic steatohepatitis 
(NASH).  Based upon the reasons for the prior denial, the 
absence of a chronic liver condition, this evidence is new 
and material.  Specifically, the evidence cures one of the 
evidentiary defects that had previously existed.  Therefore, 
the claim is reopened.  

	Service Connection

The veteran asserts that his liver condition, diagnosed as 
non-alcoholic steatohepatitis (NASH), is related to his 
service-connected reactive hypoglycemia.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

As noted above, the veteran had an abnormal liver biopsy in 
1996.  The pathology report indicates focal hepatitis, 
steatosis, and early cirrhosis.  The interpreting physician 
indicated that the changes were compatible with alcoholic 
type hepatitis and early cirrhosis.  

An April 1999 VA examination report indicates the veteran's 
history of reactive hypoglycemia in service.  The examiner 
noted that the veteran's glucose had remained normal, but 
that he had experienced abnormal liver enzymes.  Diagnostic 
testing revealed abnormal liver enzymes and an abnormal 
glucose tolerance test.  The examiner noted that the testing 
did not show hypoglycemia.  Rather, he indicated that the 
glucose tolerance test reflected hyperglycemia.  Fasting 
glucose was normal, but one half, one, and two hour testing 
was elevated.  The diagnosis was hepatitis with history of 
alcohol intake.  The examiner also indicated that the veteran 
had an abnormal glucose tolerance test.

Treatment records from the National Institutes of Health 
indicate that the veteran was diagnosed with NASH through 
biopsy and was referred for NASH protocol.  The veteran 
reported fatigue during the previous few years.  An October 
2001 ultrasound report indicates severe fatty liver.  

On VA examination in April 2003, the veteran reported chronic 
fatigue.  The examiner reviewed the veteran's history, to 
include treatment for NASH.  The veteran expressed his belief 
that his NASH was related to his reactive hypoglycemia, and 
noted that his providers at the National Institutes of Health 
had told him that he had a prediabetic condition.  He 
asserted that he had the same thing in service.  The examiner 
indicated that he consulted via telephone with the veteran's 
treating physician.  The treating physician related that the 
veteran had biopsy-proven steatohepatitis, and that initial 
testing had also revealed impaired glucose tolerance.  He 
indicated that the veteran was placed on an insulin 
sensitizer, on the theory that treating the insulin 
resistance would help break down the fat in his liver.  He 
related that the veteran's tests had returned to normal while 
under treatment.  The examiner also consulted the Chief of 
Endocrinology at the Baltimore VA Medical Center (VAMC) as to 
the e relationship between reactive hypoglycemia and NASH, or 
impaired glucose tolerance.  He was told that there was no 
relationship between reactive hypoglycemia and impaired 
glucose tolerance, and that the current belief was that 
reactive hypoglycemia was considered a nondiagnosis and was 
not pathogenic of anything.  The diagnosis was 
steatohepatitis.  The examiner concluded that, based on 
consultation with the Chief of Endocrinology at the Baltimore 
VAMC, reactive hypoglycemia was not likely to be related to 
the veteran's NASH.  

In a March 2005 letter, the veteran's treating physician 
indicated that there was a clear epidemiologic relationship 
between steatohepatitis and insulin sensitivity, which was 
the rationale in using an insulin sensitizing agent to treat 
the veteran.  He noted that the physiology behind this 
relationship was the inability of the insulin to carry out 
its normal effects on carbohydrate metabolism, resulting in 
increased fat deposition in the liver, decreased breakdown of 
fat in the liver, and decreased export of fat from the liver.  
He stated that the end result of those three events is the 
buildup of fat in the liver and an increase in reactive 
oxidation species, which eventually leads to liver injury.

An additional VA examination was carried out in April 2006.  
The examiner noted the veteran's contention that his NASH was 
related to his hypoglycemia.  He indicated that the current 
view held by most authorities was that there was no 
pathophysiological basis to the claim that autonomic symptoms 
in adult patients were due to reactive hypoglycemia, because 
the symptoms in relation to glucose did not match.  He noted 
that a few exceptions had been noted, such as patients who 
had undergone gastrointestinal surgery where the symptoms and 
low glucose levels matched.  He also noted that it had been 
alleged that a rare patient with early onset diabetes may 
also have a matched situation due to abnormal insulin 
secretion, and that very rare syndromes did exist, and noted 
ingestion of toxic substances, galactosemia, and insulin 
autoimmunity.  He stated that it was currently recognized 
that a large portion of diabetics and impaired glucose 
tolerance patients had NASH, which is part of the ectopic fat 
deposition syndrome associated with insulin resistance.  

With respect to the question of the accurate diagnosis of the 
veteran's in-service manifestations, the examiner concluded 
that reactive hypoglycemia, outside of post-gastrointestinal 
surgery, was not considered a diagnostic entity.  He noted 
that the use of oral glucose challenge as had been conducted 
in the veteran's case, had been considered to be 
unphysiological and was not performed currently.  The 
examiner explained that insulin sensitivity was an expression 
of bioactivity.  He indicated that insulin had several 
bioactions, including moving glucose from the interstitial 
compartment into the cell.  He noted that in cases of adult 
onset diabetes, the cell does not respond appropriately to 
the insulin and is considered to be resistant, the result 
being more of the glucose outside the cell.  The examiner 
related that there was a relationship between insulin 
sensitivity and hypoglycemia, explaining that in cases of 
inappropriately high insulin, there is a significant risk of 
hypoglycemia, and that exogenously injected insulin can cause 
hypoglycemia.  In summary, the examiner concluded that there 
was no cause-and-effect relationship between NASH and 
reactive hypoglycemia.  He pointed out that NASH was 
associated with impaired glucose tolerance (high glucose 
after meals), and adult onset diabetes (high glucose before 
and after meals).  He reiterated that reactive hypoglycemia 
was a highly disputed condition and was not related to the 
ectopic fatty infiltration syndromes such as NASH.

Having carefully considered the merits of the veteran's 
claim, the Board has concluded that service connection is not 
warranted for a liver disorder.  The April 2006 examiner 
indicated that NASH is associated with impaired glucose 
tolerance and adult onset diabetes, which are manifested by 
high blood glucose.  Reactive hypoglycemia, for which the 
veteran is service-connected, is manifested by an abnormally 
diminished concentration of glucose in the blood.  See 
Dorland's Illustrated Medical Dictionary, 863 (29th Ed. 
2000).  Additionally, the VA examiners have concluded that 
there is no relationship between reactive hypoglycemia and 
NASH.  Specifically, the April 2006 examiner indicated that 
reactive hypoglycemia was not related to the ectopic fatty 
infiltration syndromes such as NASH.  The March 2006 letter 
from the veteran's treating physician at the National 
Institutes of Health carefully explained that the veteran's 
treatment for NASH included an insulin sensitizing agent 
based on the physiology behind the relationship between NASH 
and insulin sensitivity.  However, he provided no basis for a 
conclusion that the veteran's service-connected reactive 
hypoglycemia was related to his NASH.  

The Board has been presented with objective evidence that 
that the veteran's NASH is not secondary to the service-
connected reactive hypoglycemia. The Board finds that such 
evidence is far more probative than the veteran's statements 
advanced in support of his claim.  In sum, the preponderance 
of the evidence establishes that NASH is unrelated to a 
service-connected disease or injury.  Accordingly, the 
veteran's claim of entitlement to service connection must be 
denied.


ORDER

The veteran's petition to reopen the claim of entitlement to 
service connection for a liver disorder is granted.

Entitlement to service connection for a liver disorder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


